Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 12/16/2021 has been received and claims 1, 4-6, and 9-12 are pending.
Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2020.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement of claims 9-12, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 9-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  in line 7 of Claim 1, insert --and-- after “endoscope;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (5569157).
Nakazawa (‘157) discloses an individually packaged endoscope cap (105) (see Figure 4A) comprising:
a raising base (80) that has a lever connection portion (see Figures 6 and 10-11) which is attachable to and detachable from a lever (52 via 53/96) wherein the lever (52) is rotatably provided at a distal end (9, 49) of an insertion portion (3, 8) of an endoscope (see Figures 1 and 6); 
a cover (83, 84) that is attachable and detachable to and from the distal end (9) of the insertion portion (3, 8) of the endoscope (see Figures 1 and 4A); and
an individual packaging member (106) in which the raising base (80) and the cover (83, 84) are sealed in (see Figure 14);
wherein the raising base (52) is rotatably provided inside the cover (83, 84) (see Figure 4A and 6).

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in p. 6 of Remarks, examiner disagrees and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799